Case 8:20-cv-01460-VMC-AEP Document 29 Filed 09/17/20 Page 1 of 11 PageID 132




                           UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


DEBORAH KOFLER,
    Plaintiff,

v.                                                     CASE NO.: 8:20-cv-01460-VMC-AEP

SAYDE STEEVES CLEANING
SERVICE, INC. and URBAN
EMPLOYEE MANAGEMENT, INC.,
      Defendants.
______________________________________/

     DEFENDANT, SAYDE STEEVES CLEANING SERVICE, INC.’s ANSWERS AND
     AFFIRMATIVE DEFENSES TO PLAINTIFF’S FIRST AMENDED COMPLAINT


        COMES NOW, Defendant, SAYDE STEEVES CLEANING SERVICE, INC. (“Sayde

Steeves” or “Defendant”), by and through the undersigned counsel, files this, its Answers and

Affirmatives Defenses to Plaintiff’s First Amended Complaint and states as follows:

     1. Admitted for jurisdiction purposes only.

     2. Admitted for jurisdiction purposes only.

     3. Admitted for jurisdiction purposes only.

                                           PARTIES

     4. Without knowledge, therefore denied.

     5. Admitted.

     6. Admitted.

     7. To the best of Defendant, Sayde Steeves’ knowledge, admitted.

                                 GENERAL ALLEGATIONS
Case 8:20-cv-01460-VMC-AEP Document 29 Filed 09/17/20 Page 2 of 11 PageID 133




   8. Without knowledge, therefore denied.

   9. Without knowledge, therefore denied.

   10. Admitted.

   11. Denied.

   12. Denied as alleged.

   13. Denied.

   14. Admit Plaintiff was an employee for at least 30 calendar days; denied as to Plaintiff’s

      status as an employee at all times material to the instant matter.

   15. Admitted as to Defendant, Sayde Steeves. As to Defendant, Urban Employee Management,

      Inc., without knowledge, therefore denied.

   16. Admitted as to Defendant, Sayde Steeves. As to Defendant, Urban Employee Management,

      Inc., without knowledge, therefore denied.

   17. Admitted as to Defendant, Sayde Steeves. As to Defendant, Urban Employee Management,

      Inc., without knowledge, therefore denied.

   18. Denied as to Defendant, Sayde Steeves. As to Defendant, Urban Employee Management,

      Inc., without knowledge, therefore denied.

   19. Admitted as to Defendant, Sayde Steeves. As to Defendant, Urban Employee Management,

      Inc., without knowledge, therefore denied.

   20. Denied.

   21. Denied.

   22. Admitted.

   23. Without knowledge, therefore denied.
Case 8:20-cv-01460-VMC-AEP Document 29 Filed 09/17/20 Page 3 of 11 PageID 134




                                             FACTS

   24. Denied as to Defendant, Sayde Steeves. As to Defendant, Urban Employee Management,

      Inc., without knowledge, therefore denied.

   25. Without knowledge, therefore denied.

   26. Denied as to Defendant, Sayde Steeves. As to Defendant, Urban Employee Management,

      Inc., without knowledge, therefore denied.

   27. Admitted as to Defendant, Sayde Steeves. As to Defendant, Urban Employee Management,

      Inc., without knowledge, therefore denied.

   28. Denied as to Defendant, Sayde Steeves terminating Plaintiff’s employment on or around

      April 8, 2020. Admitted to the extent Defendant, Sayde Steeves, told Plaintiff she would

      be eligible for rehire in six (6). As to Defendant, Urban Employee Management, Inc.,

      without knowledge, therefore denied.

   29. Denied as to Defendant, Sayde Steeves. As to Defendant, Urban Employee Management,

      Inc., without knowledge, therefore denied.

   30. Denied as to Defendant, Sayde Steeves. As to Defendant, Urban Employee Management,

      Inc., without knowledge, therefore denied.

                             COUNT I – FLSA RETALIATION

   31. Defendant reasserts and incorporates by references its responses to paragraphs 1 through

      30 of the Complaint as if fully set forth herein.

   32. Denied as alleged as to Defendant, Sayde Steeves. As to Defendant, Urban Employee

      Management, Inc., without knowledge, therefore denied.

   33. Denied as alleged as to Defendant, Sayde Steeves. As to Defendant, Urban Employee

      Management, Inc., without knowledge, therefore denied.
Case 8:20-cv-01460-VMC-AEP Document 29 Filed 09/17/20 Page 4 of 11 PageID 135




   34. Denied as alleged as to Defendant, Sayde Steeves. As to Defendant, Urban Employee

      Management, Inc., without knowledge, therefore denied.

   35. Without knowledge, therefore denied as to Defendant, Sayde Steeves. As to Defendant,

      Urban Employee Management, Inc., also without knowledge, therefore denied.

   WHEREFORE, Plaintiff demands:

      (a) Denied.

      (b) Denied.

      (c) Denied.

      (d) Denied.

      (e) Denied; and

      (f) Denied.

                           COUNT II – FFCRA RETALIATION

   36. Defendant reasserts and incorporates by references its responses to paragraphs 1 through

      30 of the Complaint as if fully set forth herein.

   37. Without knowledge, therefore denied.

   38. Denied as alleged as to Defendant, Sayde Steeves. As to Defendant, Urban Employee

      Management, Inc., without knowledge, therefore denied.

   39. Denied as alleged as to Defendant, Sayde Steeves. As to Defendant, Urban Employee

      Management, Inc., without knowledge, therefore denied.

   40. Denied as alleged as to Defendant, Sayde Steeves. As to Defendant, Urban Employee

      Management, Inc., without knowledge, therefore denied.
Case 8:20-cv-01460-VMC-AEP Document 29 Filed 09/17/20 Page 5 of 11 PageID 136




   41. Without knowledge, therefore denied. As to Defendant, Urban Employee Management,

       Inc., also without knowledge, therefore denied.

   WHEREFORE, Plaintiff demands:

       (a) Denied.

       (b) Denied.

       (c) Denied.

       (d) Denied.

       (e) Denied.

       (f) Denied.

                                    JURY TRIAL DEMAND

Denied that the Plaintiff possesses any triable issues.

       Any allegations set forth in the Complaint that are not specifically answered within this

Answer and Affirmative defenses is hereby denied. Furthermore, Defendant reserves its right to

supplement their Answers in the event such supplementation is needed.

                                  AFFIRMATIVE DEFENSES

   1. As its First Affirmative Defense, Defendant, Sayde Steeves, affirmative avers that Counts

       I and II, fail to state a cause of action as Plaintiff was no longer an employee of Defendant,

       Sayde Steeves on the date Plaintiff allegedly requested leave under the FFCRA. As

       Plaintiff was no longer an employee of Sayde Steeves, Plaintiff did not engage in a

       protected activity under either the FLSA or the FFCRA.

       Furthermore, even if found to be an employee of Sayde Steeves on the date Plaintiff

       inquired if the FFCRA documentation provided to Plaintiff by Defendant meant Plaintiff
Case 8:20-cv-01460-VMC-AEP Document 29 Filed 09/17/20 Page 6 of 11 PageID 137




           could take two weeks off, Plaintiff at no time indicated she had minor children who she

           needed to care for due to COVID-19 related school closures. In fact, during her

           employment with Sayde Steeves, Plaintiff only mentioned her children in regard to her

           future grandchild and her daughter driving to the Tampa Bay area to visit. This indicated

           Plaintiff had at least one child, who was over the age of sixteen, and did not live in the area

           where she would require Plaintiff’s caregiving. Sayde Steeves has documentation of this

           conversation, which is attached hereto and incorporated herein as “Exhibit A.”

           Additionally, the FFCRA regulations require employees to provide notice to their

           employers of the need to take leave and it must include the employee’s name, date for

           which leave is requested, and qualifying reason for leave.1 If the reason for leave is due to

           child care stemming from a school closure or unavailability of child care due to COVID-

           19, the employee must also provide the name of the child being cared for, the name of the

           school, place of care of child care provider that has closed, and a representation that no

           other suitable person will be caring the child during the leave.2 Sayde Steeves received no

           such notice and Plaintiff has not alleged or demonstrated the existence of such

           documentation.

           Finally, Sayde Steeves, as an employer with fewer than 50 employees, who needed

           Plaintiff’s services, qualifies for an exemption. During March 2020, Sayde Steeves was

           greatly impacted due to COVID-19 and business had slowed. However, rather than

           terminate or lay off Plaintiff. Sayde Steeves created alternative tasks for Plaintiff, such as

           posting advertisements for Sayde Steeves in the hopes of generating more business. Under

           normal, pre-COVID-19 circumstances, Plaintiff’s services were needed by Sayde Steeves


1
    Families First Coronavirus Response Act (FFCRA) §826.100
2
    FFCRA §826.20(a)(1)(v)
Case 8:20-cv-01460-VMC-AEP Document 29 Filed 09/17/20 Page 7 of 11 PageID 138




       to keep the business operational at a minimum capacity. As Plaintiff was no longer an

       employee on the date leave was requested, Sayde Steeves had no obligation to respond or

       provide documentation indicating Sayde Steeves has elected to use the exemption.

   2. As its Second Affirmative Defense, and without admitting any of the above denied

       allegations, Sayde Steeves affirmatively avers misconduct by the Plaintiff. While Sayde

       Steeves maintains Plaintiff was no longer an employee on the date Plaintiff inquired about

       leave under the FFCRA, even if found by the Court to be an employee, Sayde Steeves

       would have sufficient and valid reasons for the termination of Plaintiff due to Plaintiff’s

       own misconduct. During her employment, Plaintiff was often late, unreliable, hostile,

       combative, and failed to adequately complete tasks assigned.

WHEREFORE, Defendant, SAYDE STEEVES CLEANING SERVICE, INC., respectfully

requests that this Honorably Court enter judgment in favor of the Defendant, Sayde Steeves, and

against Plaintiff, DEBORAH KOFLER, for all other relief which this Court deems just and proper.

                                            Respectfully submitted on September 17th, 2020.

                                            Edison, Edison & Brandt, PLLC

                                            By: /s/ Michael G. Edison
                                            Michael G. Edison, Esq.
                                            FL Bar No.: 0127324
                                            11268 Winthrop Main Street, Suite 102
                                            Riverview, FL 33578
                                            Office: 813.501.1577
                                            Michael.Edison@EEBLawgroup.com
                                            Abbie.Carson@EEBLawgroup.com
Case 8:20-cv-01460-VMC-AEP Document 29 Filed 09/17/20 Page 8 of 11 PageID 139




                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 17th, 2020, I electronically filed the foregoing with the

Clerk of Court by using the CM/ECF System. I further certify that I sent the foregoing document

and notice of electronic filing via e-mail to the following:

                                                      Edison, Edison, & Brandt, PLLC

Christopher J. Saba, Esq.                             By: /s/ Michael G. Edison
Wenzel Fenton Cabassa, P.A.                           Michael G. Edison, Esq.
FL Bar No.: 0032016                                   FL Bar No.: 0127324
1110 North Florida Ave.                               111268 Winthrop Main Street
Suite 300                                             Suite 102
Tampa, FL 33602                                       Riverview, FL 33578
Office: 813.224.0431                                  Office: 813.501.1577
Csaba@wfclaw.com                                      Michael.Edison@EEBLawgroup.com
TSoriano@wfclaw.com                                   Abbie.Carson@EEBLawgroup.
Case 8:20-cv-01460-VMC-AEP Document 29 Filed 09/17/20 Page 9 of 11 PageID 140




                     “EXHIBIT A”
Case 8:20-cv-01460-VMC-AEP Document 29 Filed 09/17/20 Page 10 of 11 PageID 141
Case 8:20-cv-01460-VMC-AEP Document 29 Filed 09/17/20 Page 11 of 11 PageID 142
